Citation Nr: 1147379	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for herniated nucleus pulposus at L3-4, L4-5, and L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2008 rating decision of the VA Regional Office in St. Petersburg, Florida that awarded a 20 percent disability evaluation for herniated nucleus pulposus at L3-4, L4-5, and L5-S1, effective from December 31, 2007.  The Veteran appeals for a higher disability rating. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with the service-connected low back disorder are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

At the outset, following the statement of the case in October 2008, additional evidence dated between July and September 2008 was received consisting of pre-operative, operative and post operative reports pertaining to low back disc surgery.  This evidence has not previously been considered in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and will remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c) (2011).

Review of the record discloses that the Veteran's back was last examined for VA compensation and pension purposes in March 2008.  As indicated above, he underwent extensive disc surgery in August 2008.  In the December 2011 Informal Hearing Presentation, the representative noted the length of time that had elapsed since the previous examination and requested a current evaluation.  The Board agrees that a current VA examination would be helpful in ascertaining the status of current service-connected low back disability.

The Board also observes that in January 2009, the Veteran submitted an authorization to release medical records to VA but did not identify any provider or dates of treatment.  The record indicates that he has received private treatment for the low back.  The appellant should therefore be requested to provide proper authorization to retrieve any private records he may wish to have considered in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish authorization that identifies all healthcare providers who have treated him for low back disability since 2008.  VA should request this clinical evidence if not already of record.

2.  Review the evidence added to the record.

3.  Schedule the Veteran for an examination by an appropriate examiner to determine the status of service-connected herniated nucleus pulposus at L3-4, L4-5, and L5-S1.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should provide range of motion for the thoracolumbar spine and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner should provide an assessment of incapacitating episodes, if any, the Veteran experiences.  

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


